Mitchell, J. —
Pending the adjustment of the affairs of the firm of Fletcher & Sharpe, the partnership assets being in the hands of William Wallace, Esq., a receiver appointed by the Superior Court of Marion county, the Indianapolis Board of Trade filed an intervening petition in its own behalf, alleging that Albert E. Fletcher, one of the firm of Fletcher & Sharpe, was indebted to the intervenor for moneys received by him in the capacity of treasurer of the Board of Trade, which moneys had been deposited with the .firm of Fletcher & Sharpe, who were engaged in the banking business.
The intervenor sought to obtain a preference over the partnership creditors of the firm, out of certain individual property conveyed by Albert E. Fletcher to the firm of which he was a member.
All the questions made in the present case were considered and decided adversely to the intervenor in Winslow v. Wallace, 116 Ind. 317.
On the authority of the above mentioned decision, the judgment in this ■case is affirmed, with costs. '